Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Because of the Applicant’s amendment, the following in the Office action filed October 28, 2021 are hereby withdrawn.
Objections to claims 2, 4, and 5, and
Rejections under §112 (a) and (b) of claims 1-12.
Abstract
The amended abstract of the disclosure filed January 12, 2022 is objected to because Line 1 could read, “An improved metal or glass container is described.”  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings filed January 12, 2022 are objected to under 37 CFR 1.83(a) because they fail to show the laminated liner [#155] in Fig. 2 as described in the specification.  When the end of the can is sealed, then what happened to the laminated film when the can end is sealed?  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Buchner et al. (4,533,063) [Buchner] in view of Tanaka et al. (GB 2242159) [Tanaka].
Re Amended Claim 1, Buchner – a container lid with opening device for a container – discloses a container, comprising a body [10] comprising a sealable opening [open top of 10], a product facing body side, and a consumer facing body side [Fig. 2]; and an end closure [11] comprising a product facing closure side and a consumer facing closure side [12], wherein the sealable opening is configured to receive the end closure [Fig. 2], wherein the product facing closure side comprises a laminated film [16, Col. 2 Lines 26-31], and wherein the laminated film on the product facing closure side contacts the product facing body side providing an end closure liner [Fig. 2].

    PNG
    media_image1.png
    321
    716
    media_image1.png
    Greyscale

Buchner does not expressly disclose that the container is a metal container with aluminum, steel, or a steel-based material.  However, Tanaka – a metal sheet laminate – discloses a structure for making container cans [Tanaka, Page 6 Lines 4-10], in which the container sidewall can be made with aluminum or steel [Tanaka, Page 12 Lines 9-13].  The examiner notes the wall structure can be aluminum or steel and will still have 
Re Amended Claim 2, Buchner in view of Tanaka discloses the claimed invention according to Amended Claim 1 above; further, the combination discloses the container is a food storage can [Buchner, intended use, as the container is capable of holding food inside of the container] [Tanaka, Page 6 Lines 8-10].
Re Amended Claim 4, Buchner in view of Tanaka discloses the claimed invention according to Amended Claim 1 above; further, the combination discloses the container comprises a laminated liner [Buchner, unnumbered inner liner on the container, Fig. 2].
Re Amended Claim 5, Buchner in view of Tanaka discloses the claimed invention according to Amended Claim 1 above; further, the combination discloses the end closure is a peel-off closure [Buchner, Col. 2 Lines 46-53].

	Re Claim 7, Buchner in view of Tanaka discloses the claimed invention according to Amended Claim 1 above; further, the combination discloses the laminated film comprises a natural polymer, a synthetic polymer, or any combination thereof [Buchner, 16, Col. 2 Lines 39-45].
Re Claims 8-10, Buchner in view of Tanaka discloses the claimed invention according to Amended Claim 1 above; further, the combination discloses the thickness of the end closure liner can be between 5 to 50 microns thick [Tanaka, Page 11 Line 22 to Page 12 Line 7].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses the thickness of the end closure liner can be made to certain dimensions for specific needs.  See MPEP 2143 (I)(E).  One of ordinary skill would be able to modify the thickness of the end closure liner of the Buchner container to be between 5 and 50 microns thick, before the effective filing date of the invention with predictable and obvious results, as these liners are subjected to sterilization and can withstand high temperatures [Tanaka, Page 6 Lines 8-10], and since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 (IV) and 2144.05 (I).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Buchner in view of Tanaka as applied to Amended Claim 1 above, and further in view of Andersen et al. (5,738,921) [Andersen].
The Buchner and Tanaka combination does not expressly disclose that the end closure liner is resistant to materials having a pH of from 1 to 14.  However, Andersen – a composition and method of manufacturing sealing containers – discloses a container for food [Andersen, Col. 5 Lines 10-22], in which the end closure and container can withstand product with different pH levels [Andersen, Col. 14 Line 55 to Col. 15 Line 2].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses the container can withstand different pH levels to avoid contamination of the internal contents.  See MPEP 2143 (I)(C).  One of ordinary skill would be able to modify the end closure liner in the Buchner container to withstand different pH levels, before the effective filing date of the invention with predictable and obvious results, to form a liquid tight container to protect the internal contents of the container [Andersen, Col. 5 Lines 28-33].
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Buchner in view of Tanaka as applied to Amended Claim 1 above, and further in view of Oberholzer (8,413,834).
The Buchner and Tanaka combination does not expressly disclose that the container provides a product shelf life of up to four years; however, Oberholzer – a container with a tear off lid – discloses the container has coatings or film, known in the art, which lines the container that is able to have a shelf life of several years [Oberholzer, Col. 2 Lines 32-40].  The Applicant believes the claimed invention has an .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed January 12, 2022 have been fully considered but they are not persuasive.  In response to applicant's argument that the Buchner container could be destroyed in application by modification with the teaching of Tanaka {Remarks, Page 12 Lines 7-16}, the examiner notes it is not the lid of Buchner that is being modified, but the wall structure of the container, as Tanaka discloses the wall structure of the container can be aluminum or steel, with additional metal layers on either side of the aluminum or steel layer [Tanaka, Page 6 Lines 4-10, and Page 12 Lines 9-13].
In addition, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's argument that claims 8-12 are allowable {Remarks, Page 12 Lines 18-26}, the Applicant adds no new arguments other than Buchner does not meet the claimed limitations of Amended Claim 1. See Paragraph 4 of this Office action to see how Buchner in view of Tanaka meets the claimed limitation of Amended Claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Asmus et al. (3,362,574) and George (3,629,092).  Both references recite the container wall structure can have a metal structure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736